United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, SAINT GEORGE
STATION, Staten Island, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 08-791
Issued: August 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 22, 2008 appellant filed a timely appeal of a July 24, 2007 merit
decision of the Office of Workers’ Compensation Programs, terminating her
compensation and denying continuing compensation and a December 21, 2007 nonmerit
decision, finding that she abandoned her request for an oral hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether the Office properly terminated appellant’s
compensation effective July 24, 2007 on the grounds that she no longer had any residuals
or disability causally related to her March 21, 2006 employment-related injury;
(2) whether she had any continuing employment-related residuals or disability after
July 24, 2007; and (3) whether the Office properly found that she abandoned her request
for a hearing.

FACTUAL HISTORY
On March 22, 2006 appellant, then a 42-year-old clerk, filed a traumatic injury
claim alleging that on March 21, 2006 she fractured and dislocated her right wrist as a
result of pushing a postcon. She stopped work on March 21, 2006. By letter dated
May 15, 2006, the Office accepted the claim for fracture of the distal radius of the right
wrist. Appellant returned to full-time limited-duty work on May 31, 2006. A January 20,
2007 operative report of Dr. Daniel A. Caligiuri, an attending Board-certified orthopedic
surgeon, indicated that appellant underwent right wrist surgery on January 12, 2007. By
letter dated February 2, 2007, the Office accepted that she sustained a recurrence of
disability on January 12, 2007 causally related to her March 21, 2006 employment injury.
In a January 30, 2007 medical report, Dr. Caligiuri noted that appellant was
18 days status post right wrist surgery. Appellant had been performing her own daily
exercises as instructed and was satisfied with her status overall. Dr. Caligiuri removed
appellant’s coaptation splint and postoperative dressings. On physical examination, he
reported mild swelling over the dorsal aspect of the right wrist and hand. Appellant’s
wound was clean and well healed and there was no evidence of any infection.
Dr. Caligiuri also reported decreased active range of motion of the right wrist and elbow.
The digits of the right hand had nearly full active range of motion and neurovascularly,
the extremity remained intact. Dr. Caligiuri opined that appellant was recovering
satisfactorily from her surgery, however, due to the noted immobilization, her wound was
redressed and a new coaptation splint was applied. He provided instructions for
positioning her right upper extremity. Dr. Caligiuri stated that appellant could perform
her usual daily activities with restrictions.
By letter dated April 17, 2007, the Medical Consultants Network, a company that
schedules medical examinations on behalf of the Office, advised appellant that she was
being referred to Dr. Robert M. Israel, a Board-certified orthopedic surgeon, for a second
opinion medical examination. Appellant was referred along with a statement of accepted
facts, the case record and a list of questions to be addressed.
In an April 27, 2007 report, Dr. Israel reviewed a history of the March 21, 2006
employment injury and appellant’s medical treatment and social background. He noted
that, at the time of injury, she was working as a clerk at the employing establishment.
Dr. Israel also noted that his medical assistant was present at the time of the examination.
He stated that appellant was in no acute distress or discomfort and she denied taking any
medication prior to the examination. On physical examination, Dr. Israel reported
appellant’s weight and height measurements and the color of her eyes. He found no
evidence of swelling, tenderness and synovitis of the right wrist. Dr. Israel noted a one
and one-half inch irregular incision. He reported his range of motion measurements
based on a visual scale and goniometer, which included pronation and supination to
90degrees, dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to
30degrees and radial deviation to 20 degrees. Dr. Israel stated that appellant had a healed
fracture of the right distal radius of the right wrist. He further stated that there were no
objective findings on examination.
Dr. Israel opined that appellant’s accepted
employment-related condition had completely resolved. He further opined that she was

2

not suffering from any medical conditions at that time. Dr. Israel stated that appellant
was capable of performing full-time full-duty work as a mail processor without
restrictions and that no other condition prevented her from doing so. He concluded that
additional orthopedic care and a functional capacity evaluation or work hardening
program were not necessary.
On May 4, 2007 appellant returned to full-time limited-duty work based on
Dr. Caligiuri’s May 1, 2007 recommendation.
By letter dated May 25, 2007, the Office issued a notice of proposed termination
of compensation based on Dr. Israel’s April 27, 2007 medical opinion. It provided 30
days in which appellant could respond.
In a June 7, 2007 letter, appellant disagreed with Dr. Israel’s April 27, 2007
report, but submitted no medical evidence.
By decision dated July 24, 2007, the Office terminated appellant’s compensation
benefits effective that date. It accorded weight to Dr. Israel’s medical opinion. On
August 14, 2007 appellant requested a telephonic oral hearing before an Office hearing
representative.
The Office received Dr. Caligiuri’s September 11, 2007 form report, which
provided appellant’s restrictions. Appellant also submitted a duplicate copy of
Dr. Caligiuri’s January 20, 2007 operative report.
By letter dated August 17, 2007, the Office informed appellant that her telephonic
oral hearing would be held on December 4, 2007 at 2:00 p.m. Eastern Time. It instructed
her to call the provided toll free number a few minutes before the hearing time and enter
the pass code to gain access to the conference call. The letter was mailed to appellant at
her address of record.
On December 4, 2007 the date of the hearing, appellant did not call the toll free
number to join the telephonic hearing.
The Office received Dr. Caligiuri’s October 30, 2007 progress note, which
reiterated his prior opinion that appellant’s right wrist was recovering satisfactorily. He
stated that appellant had right radiculopathy at C7.
In a decision dated December 21, 2007, the Office found that appellant had
abandoned her request for an oral hearing. It noted that she had received written
notification of the hearing 30 days in advance of the hearing and had failed to appear.
The Office found that there was no evidence of record that appellant contacted it, either
prior or subsequent to the scheduled hearing, to explain her failure to appear.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has
3

disability causally related to her employment, the Office may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.1 The Office’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical
background.2
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits based on the opinion of Dr. Israel, an Office referral physician,
who reviewed a history of her employment-related fracture of the distal radius of the right
wrist. Dr. Israel noted that at the time of injury appellant was working as a clerk. He
reported no evidence of swelling, tenderness and synovitis of the right wrist. Dr. Israel
further reported normal range of motion measurements regarding the right wrist. He
opined that appellant’s employment-related condition had resolved. Dr. Israel explained
that there were no objective findings on examination, pointing out that the fracture of the
right distal radius of the right wrist had healed and that appellant was not suffering from
any related medical conditions. He concluded that appellant was able to return to fulltime full-duty work as a mail processor with no restrictions.
The weight of the medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge
of the facts of the case, the medical history provided, the care of analysis manifested and
the medical rationale expressed in support of stated conclusions.3 Dr. Israel fully
discussed the history of injury and explained that there were no objective findings to
establish that appellant had any continuing employment-related residuals or disability.
The Board finds that his opinion is detailed, well rationalized and based upon a complete
and accurate history. The Board finds that Dr. Israel’s opinion represents the weight of
the medical evidence. It established that appellant no longer has any residuals or
disability causally related to her employment-related fracture of the distal radius of the
right wrist. The Office has met its burden of proof to terminate compensation.
Dr. Caligiuri’s January 30, 2007 report stated that appellant had mild swelling
over the dorsal aspect of the right wrist and hand and she had decreased active range of
motion of the right wrist and elbow. He opined that she was recovering satisfactorily
from her January 2, 2007 surgery, although her wound was redressed and a new
coaptation splint was applied due to immobilization. Dr. Caligiuri stated that appellant
could perform her usual daily activities with restrictions. However, his January 30, 2007
report was prepared two and a half weeks after the surgery and was not relevant to
appellant’s condition four months later, when the Office proposed termination of

1

Jason C. Armstrong, 40 ECAB 907 (1989).

2

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

See Ann C. Leanza, 48 ECAB 115 (1996).

4

compensation. Appellant submitted no current medical evidence prior to the July 24,
2007 termination.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation
benefits, the burden shifted to her to establish that she had any disability causally related
to her accepted injury.4 To establish a causal relationship between the condition, as well
as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence, based on a complete factual and medical background,
supporting such a causal relationship.5 Causal relationship is a medical issue and the
medical evidence required to establish a causal relationship is rationalized medical
evidence.6 Rationalized medical evidence is medical evidence which includes a
physician’s rationalized medical opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS -- ISSUE 2
Appellant submitted medical reports from Dr. Caligiuri regarding her continuing
employment-related residuals or disability after March 7 and July 24, 2007. In a
September 11, 2007 report, Dr. Caligiuri provided appellant’s restrictions.
His
October 30, 2007 progress note stated that appellant’s right wrist was recovering
satisfactorily and that she had right radiculopathy at C7. Dr. Caligiuri did not specifically
state that appellant’s restrictions and cervical condition were causally related to her
March 21, 2006 employment injury. The Board notes that, as the cervical condition was
not accepted by the Office, appellant has the burden of proof to establish causal
relationship, which she has not done. Further, Dr. Caligiuri did not state that appellant
was experiencing any problems with her recovery from the employment-related right
wrist injury. Moreover, he did not identify any period of total disability due to
appellant’s employment-related injury.
Dr. Caligiuri’s January 20, 2007 operative report predates the termination of
appellant’s compensation and does not address the issue of whether she had any
continuing employment-related residuals or disability after July 24, 2007.

4

See Manuel Gill, 52 ECAB 282 (2001).

5

Id.

6

Elizabeth Stanislav, 49 ECAB 540 (1998).

7

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

5

The Board finds that appellant did not submit the necessary rationalized medical
evidence to substantiate that the claimed continuing residuals or disability on or after
July 24, 2007 were causally related to her accepted employment-related injury.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides:
“Before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary under
subsection (a) of this section is entitled, on request made within 30 days
after the date of the issuance of the decision, to a hearing on h[er] claim
before a representative of the Secretary.”8
The hearing request must be sent within 30 days (as determined by postmark or
other carrier’s date marking) of the date of the decision for which a hearing is sought.9
Office procedures state:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district Office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.
“(2) However, in any case where a request for postponement has been
received, regardless of any failure to appear for the hearing, H&R should
advise the claimant that such a request has the effect of converting the
format from an oral hearing to a review of the written record.
“This course of action is correct even if H&R can advise the claimant far
enough in advance of the hearing that the request is not approved and that

8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.616(a) (1999).

6

the claimant is therefore expected to attend the hearing and the claimant
does not attend.”10
ANALYSIS -- ISSUE 3
Appellant made her request for an oral hearing within 30 days of the Office’s
July 24, 2007 decision terminating her compensation. Her request was timely and
entitled her to a hearing as a matter of right. The Office notified appellant that a
telephonic oral hearing was to be held on December 4, 2007 and provided a telephone
number and pass code. On appeal, appellant acknowledged that she failed to attend the
scheduled hearing as she did not call in on December 4, 2007. She contends that, by
letter dated November 10, 2007, she advised the Office that she could not attend the
December 4, 2007 hearing and that she wished to reschedule it. The Board notes that
there is no copy of a November 10, 2007 letter. Further, there is no evidence of record
indicating that appellant telephoned the Office within 10 days of December 4, 2007 to
explain her failure to call in for the scheduled hearing. As noted, appellant must provide
an explanation for her failure to appear within 10 days of the December 4, 2007 hearing.
There is also no evidence that she requested a postponement.
The evidence establishes that appellant did not request a postponement of the
hearing, failed to appear at the hearing and failed to provide adequate explanation for her
failure to appear within 10 days. The Board therefore finds that appellant abandoned her
request for a hearing in this case.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation
effective July 24, 2007 on the grounds that she no longer had any residuals or disability
causally related to her accepted March 21, 2006 employment injury. The Board further
finds that appellant failed to establish that she had any continuing employment-related
residuals or disability after July 24, 2007. Lastly, the Board finds that the Office properly
found that appellant abandoned her request for a hearing.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record,
Chapter 2.1601.6.e. (January 1999).

7

ORDER
IT IS HEREBY ORDERED THAT the December 21 and July 24, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

